Citation Nr: 0836769	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-34 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for chronic sinusitis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and May 2005 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Lincoln, Nebraska.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic sinusitis is manifested throughout this appeal by 
competent medical and lay evidence of near constant 
sinusitis, status post-three surgical procedures, 
characterized by headaches, pain and tenderness of the 
affected sinus, and occasional purulent discharge. 


CONCLUSION OF LAW

The criteria for a 50 percent initial rating, and no higher, 
for chronic sinusitis have been met for the entire period of 
this appeal.  38 U.S.C.A. §§ 1155, 7015 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6513 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The veteran's chronic sinusitis is presently rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6513 (2007).  Under this diagnostic code, a 30 percent 
rating is warranted when there is competent evidence of three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Id.  A maximum 50 percent 
rating is warranted when there is competent evidence of 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Id.  An incapacitating episode of 
sinusitis is defined as one that requires bed rest and 
treatment by a physician.  Id. at Note.  

A review of the competent medical and lay evidence from 
throughout this appeal reflects that the veteran presents 
himself for treatment of sinusitis complaints as often as 
every month or every other month.  See Quick Care Treatment 
Records dated from June 2002 through August 2005; see also VA 
Treatment Records dated June 2001 through November 2005.  
Generally, his complaints include nasal congestion, drainage, 
headaches, and pressure around the eyes.  Sometimes, though 
not always, he complains of yellow-green discharge.  
Objective examination tends to reveal facial tenderness upon 
palpation, purulent rhinorrhea, and post-nasal drip.  The 
diagnosis provided in the record is acute sinusitis.  In 
addition to the above, the veteran's VA and non-VA treatment 
records show that his sinusitis has been treated throughout 
this appeal with various oral antibiotics, nasal spray, and 
saline solution.  There is also evidence of three past sinus 
surgeries, and a medical opinion that further surgeries are 
futile.  See VA Internal Medicine Clinic Note dated November 
10, 2005.  

The Board acknowledges that the contemporaneous medical 
evidence is negative for any regular treatment as of 2006.  
However, as explained by the veteran at his June 2008 VA 
examination, his physicians have indicated that there is 
nothing more they can do for his chronic sinusitis.  
Therefore, they just continue to supply him with a 
prescription for antibiotics which he is directed to take 
when his symptoms arise.  According to the veteran he now 
takes one course (six to ten days) of antibiotics 
approximately once a month.  

The veteran is competent to report his symptoms of sinusitis 
as well as the frequency with which they occur.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (laypersons are competent 
to speak to symptomatology when the symptoms are readily 
observable).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Furthermore, the Board finds that there is nothing 
to doubt the credibility of his statements regarding the 
severity and frequency of his symptoms.  In this regard, the 
contemporaneous record supports the veteran's lay statements 
regarding his symptomatology.  Therefore, in light of the 
competent evidence of repeated surgical interventions and 
monthly antibiotic treatment for symptoms of sinus frontal 
pain, headaches, congestion, tenderness, and occasional 
discharge, the Board is satisfied that the veteran's 
disability picture more closely approximates that of a 
maximum 50 percent disability.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The full benefit sought on appeal is therefore granted.


ORDER

A 50 percent initial rating, and no higher, is granted for 
chronic sinusitis, for the entire period of this appeal.


REMAND

The veteran was evaluated in May 2005 for the purpose of 
determining the severity of his service-connected 
disabilities and obtaining an opinion as to whether the 
veteran's service-connected disabilities cause him to be 
unable to secure or maintain gainful employment.  However, in 
light of the most recent VA examination for chronic sinusitis 
(in June 2008) and the Board's above grant of an increased 
rating for chronic sinusitis, the Board concludes that 
additional examination is necessary to reevaluate these 
issues.  See 38 U.S.C.A. § 5103A (West 2002).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Schedule the veteran for a VA TDIU 
examination to determine the nature, 
extent and severity of all his service-
connected disabilities.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner and the 
examination report should reflect that it 
was reviewed in conjunction with the 
examination.  The examiner should describe 
in detail the symptomatology associated 
with the veteran's service-connected 
chronic sinusitis, post-traumatic stress 
disorder (PTSD), multiple disfiguring 
shell fragment scars of the forehead and 
left cheek, residual burn scarring of the 
upper back, spider veins of the bilateral 
medial foot and calf, tender residual 
shell fragment scars of the left and right 
forehead, hearing loss, tinnitus, 
residuals of a tonsillectomy, shell 
fragment scars of the feet, and residual 
burn scarring of the right inner ankle, 
and the impact such symptomatology has on 
the veteran's industrial adaptability.  
Any specialty examinations, such as an 
audiological or psychological examination, 
should be completed prior to the examiner 
rendering any opinion.  The examiner is 
directed to evaluate each service-
connected disability for the specific 
purpose of assessing its relative degree 
of industrial impairment, in light of the 
veteran's medical and vocational history.  
The examiner should expressly describe 
what types of employment activities are 
limited because of the veteran's service-
connected disorders and what types of 
employment, if any, is feasible given the 
veteran's functional impairment.  Finally, 
the examiner should render an opinion as 
to whether the veteran's service-connected 
disabilities as a whole, and only his 
service-connected disabilities, render him 
unable to obtain or maintain substantially 
gainful employment.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


